                Case 2:21-cv-00135-TSZ Document 18 Filed 03/08/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       DAMILOLA ADEKUNLE and
       FAYAH TOLNO,
 6
                              Plaintiffs,
 7                                                      C21-135 TSZ
           v.
 8                                                      MINUTE ORDER
       THE GEO GROUP, INC.,
 9
                              Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
         (1)    The parties’ joint motion to seal, docket no. 15, is GRANTED, and
   Exhibits A and B, docket no. 17, to the Declaration of Joan K. Mell, shall remain under
13
   seal.
14        (2)     To the extent that defendant’s pending motion, docket no. 12, seeks
   reconsideration of the Minute Order entered February 12, 2021, docket no. 11, which
15 stayed this case, plaintiffs are DIRECTED to file a response. See LCR 7(h)(3). Such
   response shall be consolidated with any substantive response to defendant’s motion to
16 dismiss. Defendant’s motion, docket no. 12, is RENOTED to March 26, 2021.
   Plaintiffs’ response is due on March 22, 2021, and any reply is due by the new noting
17 date.

18          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 8th day of March, 2021.
20

21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Gail Glass
23                                                     Deputy Clerk

     MINUTE ORDER - 1
